UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1147




In re:   LARRY ROGER AYSCUE, JR.,


                Petitioner.



                On Petition for a Writ of Mandamus
                        (5:09-cv-00075-RJC)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Larry Roger Ayscue, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Roger Ayscue, Jr., a state prisoner, petitions

this court for a writ of mandamus, seeking an order compelling

the   district    court    to    rule    on       his   28    U.S.C.    § 2254   (2006)

petition.      The district court dismissed Ayscue’s § 2254 petition

on January 31, 2012.            Accordingly, although we grant leave to

proceed   in    forma   pauperis,       we       deny   the   mandamus    petition   as

moot.     We dispense with oral argument because the facts and

legal   contentions       are   adequately          presented    in     the   materials

before us and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2